DETAILED ACTION
	This action is in response to applicant’s application filed 02/27/2019.
	Claims 1-20 are currently pending and have been examined.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “in response to a security deposit for the rental property not being completely returned…” which is unclear. There is no active step of determining that such an instance is occurring in the claims. Therefore, it is unclear if such a limitation is intended to be included in the scope of the claims.
Claim 12 recites the limitation “based on the tenant quality score” multiple times, which lacks antecedent basis.
Claim 12 recites the limitation “based at least in part on a whether a security deposit for the rental property was not completely returned” There is no active step of determining that such an instance is occurring in the claims. Therefore, it is unclear if such a limitation is intended to be included in the scope of the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to the abstract idea of managing human activity and performing basic economic practices without significantly more. 
The claims recite “receiving tenant information about a first tenant, and at least partially storing the tenant information on one or more cryptographically linked blockchains; receiving rental property information about a rental property and landlord information about a landlord, wherein the rental property information includes landlord information and the landlord information includes the rental property information, and at least partially storing the rental property information and the landlord information on the one or more cryptographically linked blockchains; receiving community member information about a community member, and at least partially storing the community member information on the one or more cryptographically linked blockchains; receiving, from the first tenant, a first application to rent the rental property, and at least partially storing the first application on the one or more cryptographically linked blockchains; providing, at least a portion of the tenant information stored on the one or more cryptographically linked blockchains, to the community member; receiving a funding application from the community member for providing funding for at least a portion of the rental property; providing the funding application to the first tenant; and receiving acceptance of the funding application from the first tenant.” In various forms.
Limitations such as “receiving tenant information about a first tenant, and at least partially storing the tenant information… receiving rental property information about a rental property and landlord information about a landlord, wherein the rental property information includes landlord information and the landlord information includes the rental property information, and at least partially storing the rental property information and the landlord information… receiving community member information about a community member, and at least partially storing the community member information… receiving, from the first tenant, a first application …providing, at least a portion of the tenant information stored… to the community member; … to rent the rental property,…receiving a funding application from the community member for providing funding for at least a portion of the rental property; providing the funding application to the first tenant; and receiving acceptance of the funding application from the first tenant” merely recite a process for receiving potential property listings, receiving various rental applications, and processing the applications so as to come to an agreement. Therefore such limitations fall within the abstract idea of managing human activity as well as the fundamental economic practice of renting properties.
The claims are not integrated into a practical application as no end result is listed in the claims aside from sending and receiving data.
The additional elements of “crowdsourcing via cryptographically linked blockchains… [storing] on one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains;… and at least partially storing the first application on the one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains,” merely recite a blockchain network that is used to automate the abstract idea or provide an environment in which the claims are to be performed which is insufficient to elevate the claims as significantly more than the abstract ideas.
Dependent claims recite descriptions of applications, which still fails to elevate the claims as significantly more
Dependent claims recite a second and third instance of applications, which still falls within the abstract idea.
Dependent claims recite the storing of a “smart contract” which fails to elevate the claims as significantly more.
Dependent claims recite a use of tokens which still fails to elevate the claims as significantly more
Dependent claims recite the use of a scoring system which falls within the abstract ideas of managing human activity through a set of rules and mathematical relationships. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2010/0228618 A1) in view of Zhao (US 2020/0193168 A1).

Regarding Claims 1, 13 17:
 Mitchell teaches a method…, the method comprising: receiving tenant information about a first tenant, and at least partially storing the tenant information…  (Paragraph 0051, “Database 120 may store multiple property listings, each of which includes individualized, customized records for each property listing including, for example and without limitation, the address of the property, relocating employee.sub.y 161, the owner of the property, various features of the property, company.sub.y 160 that employs relocating employee.sub.y 161, any employer-funded sales incentives, any employee-funded sales incentives, and/or various other types of data.”)
receiving rental property information about a rental property and landlord information about a landlord, wherein the rental property information includes landlord information and the landlord information includes the rental property information, and at least partially storing the rental property information and the landlord information… (Paragraph 0021, “In one aspect, the closed-seller online marketplace limits eligible property listings to employer-approved property listings. The seller limitation will appeal to prospective purchasers for several reasons. The seller limitation will provide prospective purchasers with information about the current owners.” Landlord, e.g. homeowners, may post their properties)
receiving community member information about a community member, and at least partially storing the community member information…(paragraph 0091-0093, “At step 510, the prospective purchaser registers. In various aspects, relocating employees.sub.y 161 who have active property listing accounts, as described above with reference to process 400 (FIG. 4), are not required to register for a separate prospective purchaser account, but may access all of the features available from a prospective purchaser account using their property listing accounts.” Both the tenant and the community member are “prospective purchasers” that have made accounts on the platform)
 receiving, from the first tenant, a first application … (Paragraph 0100, “At step 580, the prospective purchaser selects a property and communicates an offer to another party. In various aspects, the prospective purchaser may communicate the offer to one or more of the owner, a designated real estate agent 175, or company.sub.y 160.”)
providing, at least a portion of the tenant information stored… to the community member;  (Paragraph 0051, “Database 120 may store multiple property listings, each of which includes individualized, customized records for each property listing including, for example and without limitation, the address of the property, relocating employee.sub.y 161, the owner of the property, various features of the property, company.sub.y 160 that employs relocating employee.sub.y 161, any employer-funded sales incentives, any employee-funded sales incentives, and/or various other types of data.” All manner of data is available for all listing on the community.)
In another embodiment, Mitchell teaches … to rent the rental property,…receiving a funding application from the community member for providing funding for at least a portion of the rental property; providing the funding application to the first tenant; and receiving acceptance of the funding application from the first tenant.(Paragraph 0019, “In addition, although many of the aspects discussed herein refer to sales assistance, aspects may also apply to other types of transactions, including, for example and without limitation, finding tenants to sublet rented property” Subleting a property in the context of the prior art’s descriptions would include posting the available rental unit for subletting as well as having the rental property transactions process mirror that of sales, e.g. sending applications and offers to the person who would accept them (such as the tenant or landowner).
	Mitchell does not explicitly disclose the use of blockchains to store various types of property information, i.e. Mitchell does not explicitly disclose …[method] for crowdsourcing via cryptographically linked blockchains… [storing] on one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains;… and at least partially storing the first application on the one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains,
	However, Zhao, analogous art of Mitchell and the current application, teaches …a method for crowdsourcing via cryptographically linked blockchains… [storing] on one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains;… and at least partially storing the first application on the one or more cryptographically linked blockchains;… on the one or more cryptographically linked blockchains, (Paragraph 0015, 0043, “In addition to shop information or statistics, the blockchain cloud platform may also track information related to the shop property. For example, the blockchain cloud platform may track leasing information in a rental scenario. Similarly, the blockchain cloud platform may track ownership information and may record transactions as blocks. The blockchain may be operated by several entities to allow for confirmation of block transactions added to the blockchain. This configuration may yield a decentralized blockchain… In this manner, the tenant may generate a sub-lease in a manner similar to the lease generated by the owner. Upon completion of the conditions for creating the sub-lease, client application system 120 may transmit the transaction to blockchain cloud platform 140 to add to the blockchain as a new block.”)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using blockchain to store property transactions as disclosed by Zhao to the 

Regarding Claims 2, 14, 18:
 The prior art further teaches wherein the first application includes at least one term selected from the group consisting of: a rent offer, a security deposit offer, and a credit score. (Mitchell: Paragraph 0100, “At step 580, the prospective purchaser selects a property and communicates an offer to another party. In various aspects, the prospective purchaser may communicate the offer to one or more of the owner, a designated real estate agent 175, or company.sub.y 160.” Zhao: Paragraph 0015, 0043, “In addition to shop information or statistics, the blockchain cloud platform may also track information related to the shop property. For example, the blockchain cloud platform may track leasing information in a rental scenario. Similarly, the blockchain cloud platform may track ownership information and may record transactions as blocks. The blockchain may be operated by several entities to allow for confirmation of block transactions added to the blockchain. This configuration may yield a decentralized blockchain… In this manner, the tenant may generate a sub-lease in a manner similar to the lease generated by the owner. Upon completion of the conditions for creating the sub-lease, client application system 120 may transmit the transaction to blockchain cloud platform 140 to add to the blockchain as a new block.”)

Regarding Claims 3, 15, 19:
Mitchell does not explicitly disclose wherein the method further comprises: receiving a second application from a second tenant to rent the rental property, wherein the second application includes terms more preferable to terms included in the first application.
However, as Mitchell does disclose such a process with a first tenant sending an offer (Paragraph 0100, “At step 580, the prospective purchaser selects a property and communicates an offer to another party. In various aspects, the prospective purchaser may communicate the offer to one or more of the owner, a designated real estate agent 175, or company.sub.y 160.”) and, as it is commonplace for multiple people to submit offers on a single property, it would have been obvious to one of ordinary skill in the art at 
It is noted that the duplication of parts/processes is an obvious variation to one of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378
It is also noted that the description of data, e.g. application terms, manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Regarding Claims 4, 16, 20:
Mitchell does not explicitly disclose receiving a third application, wherein the third application includes terms more preferable to the terms included in the second application.
However, as Mitchell does disclose such a process with a first tenant sending an offer (Paragraph 0100, “At step 580, the prospective purchaser selects a property and communicates an offer to another party. In various aspects, the prospective purchaser may communicate the offer to one or more of the owner, a designated real estate agent 175, or company.sub.y 160.”) and, as it is commonplace for multiple people to submit offers on a single property, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that any number of applications may be sent/received with any number of terms that are more or less preferable.
It is noted that the duplication of parts/processes is an obvious variation to one of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378
It is also noted that the description of data, e.g. application terms, manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 



Regarding Claims 6:
Mitchell further teaches wherein the tenant information, rental property information, and landlord information stored on the one or more cryptographically linked blockchains are accessible to community members. (Paragraph 0051,0094, “Database 120 may store multiple property listings, each of which 

Regarding Claims 7:
Mitchell further teaches	 wherein the first application stored on the one or more cryptographically linked blockchains are accessible to prospective tenants. (Paragraph 0051,0094, “Database 120 may store multiple property listings, each of which includes individualized, customized records for each property listing including, for example and without limitation, the address of the property, relocating employee.sub.y 161, the owner of the property, various features of the property, company.sub.y 160 that employs relocating employee.sub.y 161, any employer-funded sales incentives, any employee-funded sales incentives, and/or various other types of data…  prospective purchaser may search the property listings.”)


Regarding Claims 9:
Mitchell further teaches wherein the first application includes a security deposit amount term less than an amount of a security deposit for the rental property, and the funding application includes a remainder amount of the security deposit for the rental property. (Paragraph 0100, 0019“At step 580, the prospective purchaser selects a property and communicates an offer to another party. In various aspects, the prospective purchaser may communicate the offer to one or more of the owner, a designated real estate agent 175, or company.sub.y 160….   In addition, although many of the aspects discussed herein refer to sales assistance, aspects may also apply to other types of transactions, including, for example and without limitation, finding tenants to sublet rented property” any number of applications with any variety of amounts may be received.)
It is also noted that the description of data, e.g. application contents, manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 


Regarding Claims 10:
Zhao further teaches receiving tokens as funding, wherein the tokens are associated with the one or more blockchains. (Paragraph 00039, “Payment service 126 may also accept virtual currency or cryptocurrency.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2010/0228618 A1) in view of Zhao (US 2020/0193168 A1) as applied above in further view of Georgiades (US 2014/0279173 A1).
Regarding Claims 5:
Georgiades, an analogous art of Mitchell and the current application, teaches wherein the third application is received from the first tenant, and wherein the third application further comprises a modification to a rent offer or a modification to a security deposit offer. (Claim 9, “receive increased offers from prospective tenants who have previously placed offers, and dynamically update the live online offer board to indicate the rent amount of each increased offer received.”)  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having multiple offers form the same applicant and updating them as desired as disclosed by Georgiades to the teachings of utilizing a community marketplace for properties as disclosed by the combination of Mitchell and Zhao by having multiple offers be allowed from an entity in order to all for the best price to be used and for the process to be more streamlined. 
It is noted that while prior art was provided for the purposes of compact prosecution,  having a second application from the same tenant, reads as a duplication of parts/processes that does not move to distinguish over the previously cited prior art. As a result, the limitations could have been addressed solely by Mitchell in view of Zhao if given varying interpretations of the limitations. In re Harza, 274 F.2d 669, 124 USPQ 378
It is also noted that the description of data, e.g. application terms, manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2010/0228618 A1) in view of Zhao (US 2020/0193168 A1) as applied above in further view of Jentzsch (US 2018/0191714 A1).
Regarding Claims 8:
Jentzsch an analogous art of Mitchell and the current application, teaches in response to receiving acceptance of the funding application from the first tenant, creating a smart contract, wherein the smart contract includes the tenant information and the rental property information; and storing the smart contract on the one or more cryptographically linked blockchains. (Paragraph 0046, “if the user device is sending an electronically signed request to rent a hotel room for a period of time, the smart contract 115 checks the parameters included in the request that specify the dates of stay requested by the user and compares the dates to dates of availability that are stored in the variables of the smart contract 115 which were previously set by the owner of the service device 130.” Smart contracts may be created as desired based on transaction parameters for rental properties, e.g. once the tenant has control over a property, they could crease any form of smart contract for renting it out again or subletting/subleasing.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of generating smart contracts in association with renting property as disclosed by Jentzsch to the teachings of having rental agreements and having properties be available as disclosed by the combination of Mitchell and Zhao by having all contracts be in the form of smart contracts in order to increase security and ensure that all agreements are properly fulfilled. 








Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as address all outstanding issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        05/06/2021